Citation Nr: 0503559	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  03 - 26 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss.

2.  Entitlement to service connection for costochondritis.

3.  Entitlement to a higher initial evaluation, in excess of 
10 percent, for cervical spine spondylosis.

4.  Entitlement to a higher initial evaluation, in excess of 
10 percent, for lower lumbar spine degenerative joint disease 
and L1-L2 disc bulge.

5.  Entitlement to a higher (compensable) initial evaluation 
for postoperative right foot bone spur and cyst with 
neuritis, right lateral sural nerve.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and B. G.


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from February 1974 to 
May 1981 and from May 1985 to December 2002.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Pittsburg, Pennsylvania 
Regional Office (RO), denying the veteran service connection 
for bilateral hearing loss and costochondritis.  This 
determination granted the veteran service connection for 
cervical spine and lumbar spine disorders, each rated 10 
percent disabling, and service connection for a right foot 
disorder, rated noncompensably disabling.

In August 2004 the veteran and his witness appeared at the RO 
and offered testimony in support of his claims, via a 
videoconference hearing with the undersigned Veterans Law 
Judge, sitting in Washington, DC.  A transcript of the 
hearing testimony has been associated with the veteran's 
claims file.

The issues of service connection and higher initial 
evaluations for the veteran's service-connected cervical and 
lumbar spine disorders as well as the veteran's right foot 
disorder are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran does not have recognizable hearing loss by VA 
standards at the current time.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.385 (2004)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Court) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 U.S.C.A. §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108-__, Section 701 (H.R. 2297, December 16, 2003).

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided copies 
of the rating decisions noted above, and an August 2003 
statement of the case.  These documents, collectively, 
provide notice of the law and governing regulations, as well 
as the reasons for the determination made regarding his 
claims.  By way of these documents, the veteran was also 
specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
his behalf.  Further, in a January 2003 letter, the RO 
specifically informed the veteran of the information and 
evidence needed from him to substantiate his claim, evidence 
already submitted and/or obtained in his behalf, as well as 
the evidence VA would attempt to obtain.  The record 
discloses that VA has met its duty to assist the veteran also 
in obtaining evidence necessary to substantiate his claim.  
Most notably VA treatment records and reports of 
comprehensive VA examinations provided to him since service 
have been obtained and associated with his claims file.  
There is no identified evidence that has not been accounted 
for and the veteran's representative has been given the 
opportunity to submit written argument.  

The Board notes that the veteran was not specifically 
informed to furnish copies of any evidence pertinent to his 
claims in his possession as required by 38 C.F.R. § 3.159.  
The Board, however, finds that in the instant case the 
veteran has not been prejudiced by this defect.  

In this regard, the Board notes the veteran was provided 
notice of the division of responsibility in obtaining 
evidence pertinent to his case and ample opportunity to 
submit and/or identify such evidence.  No additional evidence 
appears forthcoming.  Therefore, under the circumstances, the 
Board finds that any error in the implementation of the VCAA 
is deemed to be harmless error.  VA has satisfied both its 
duty to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Factual Background.

The veteran's service treatment records are negative for 
complaints and/or findings referable to a hearing loss.  On 
the veteran's May 2002 medical examination for service 
retirement, an audiological evaluation of the veteran's 
hearing showed that pure tone thresholds in the right ear at 
frequencies of 500, 1,000, 2,000, 3,000, 4,000, and 6,000 
hertz were 5, 10, 0, 15, 5, and 20 decibels.  Pure tone 
thresholds in the left ear at corresponding frequencies were 
25, 20, 15, 30, 20, and 35 decibels.  On a report of medical 
history, in connection with this examination, the veteran 
specifically denied any past or present history of hearing 
loss.


On his initial VA examination in March 2003, the veteran 
reported a history of noise exposure in service and 
complaints of decreased hearing since 1987, left ear greater 
than right. On audiological evaluation pure tone thresholds 
in the right ear at frequencies of 500, 1,000, 2,000, 3,000, 
4,000, and 6,000 hertz were 5, 5, 0, 5, 10, and 20 decibels.  
Pure tone thresholds in the left ear at corresponding 
frequencies were 5, 5, 0, 10, 10, and 15 hertz.  Speech 
recognition was 96 percent bilaterally.  On ear disease 
examination, the veteran's examiner noted that in service the 
veteran was in the hearing conservation program and received 
yearly audiograms.  The veteran reported that he wore hearing 
protection throughout his service.  Examination of the ears 
showed normal bilateral canals and tympanic membranes.  The 
veteran's audiological examiner reported that the veteran's 
pure tone testing suggested normal hearing, bilaterally with 
word recognition within normal limits.  He noted that the 
veteran's audiogram in May 2002, during service, revealed a 
mild high frequency hearing loss in the left ear but that 
results on his VA examination indicate a significant 
improvement in the veteran's left ear hearing sensitivity.  
He concluded that the absence of noise since the veteran's 
service retirement, has allowed his hearing thresholds to 
recover to within normal limits.

VA medical records, dated in 2003 and evaluation and 
treatment provided to the veteran primarily for orthopedic 
problems.

At his hearing in August 2004, the veteran testified that 
during his lengthy military career he had consistent exposure 
to jet engine noise.  He said that he started having problems 
with hearing in the late 1970's.  

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

Certain chronic diseases, including sensorineural hearing 
loss, may be presumed to have been incurred during service if 
they first become manifest to a compensable degree within one 
year of separation from active duty. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection. 38 
C.F.R. § 3.303(b).

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or 
more; the thresholds for at least three of these frequencies 
are 26 decibels; or speech recognition scores using the 
Maryland CNC Test are less than 94 percent. 38 C.F.R. § 
3.385.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that he threshold for normal hearing is from 
0 to 20 decibels, and higher threshold levels indicate some 
degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 
157 (1993).

The veteran's statements and testimony describing the 
symptoms of his disability are considered competent evidence.  
However, where the determinant issue involves a question of 
medical diagnosis or medical causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The evidence does not reflect that the 
appellant currently possesses the required specialized 
medical training and knowledge, nor is it contended 
otherwise.

In this case it should be emphasized that the criteria of 38 
C.F.R. § 3.385 above are very specific as to what constitutes 
hearing loss for VA purposes and that VA is only concerned 
with those decibel losses within the applicable frequency 
range noted.  While the veteran was noted by his VA examiner 
in March 2003 to have demonstrated a mild high frequency 
hearing loss in the left ear on his medical examination for 
service retirement in May 2002, VA has not diagnosed hearing 
loss involving either the left or right ear on audiological 
evaluation provided to him subsequent to service.  On VA 
audiological evaluation in March 2003, the veteran's hearing 
was noted to be within normal limits.  Without current 
clinical evidence of hearing loss pursuant to 38 C.F.R. 
§ 3.385, service connection must be denied.  The evidence is 
not in equipoise as to warrant the application of the benefit 
of the doubt doctrine. 38 C.F.R. § 3.102.


REMAND

At his hearing in August 2004, the veteran testified that he 
is receiving on going treatment for his service-connected 
disabilities at VA medical facilities in Butler and 
Pittsburg, Pennsylvania.  Records of treatment provided to 
the veteran by the VA medical facility in Pittsburg have not 
been associated with the veteran's claims file.  

A VA examination of his spine was conducted in March 2003.  
Subsequent VA outpatient records show continued treatment for 
spinal problems and neuritis of the right foot.  A June 2004 
report indicates the presence of costochondritis.  The 
veteran was hospitalized for a week in June 2004.  The 
diagnoses included severe low back pain secondary to stenosis 
and disc problems, spinal stenosis, and neck pain.  The Board 
notes that during the course of the veteran's appeal the 
rating criteria for the evaluation of disabilities of the 
spine was revised effective in September 2003.  In this case, 
the veteran and his representative have not been notified of 
the most recent changes in the regulations.  In view of the 
above, the Board finds that a current examinations is 
warranted.

Accordingly, this case is REMANDED for the following:

1.  The RO should request copies of all 
treatment records from the VA medical 
facility in Pittsburgh on University 
Drive, and the facility in Butler 
covering the period from July 15, 2004 to 
the present

2.  The RO should then schedule the 
veteran for VA examination by a 
neurologist to determine the severity of 
neuritis of the right foot and the 
cervical and lumbar spine disorders.  The 
claims folder must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  In 
addition to nerve conduction studies and 
electromyography any other specialized 
testing deemed necessary should be 
conducted.    

The examination should include range of 
motion studies.  The examiner is 
requested to indicate the normal ranges 
of motion of these spinal segments.  The 
examiner should identify and assess any 
objective evidence of pain.  The examiner 
should provide a description of the 
surgical scar on the right foot.  The 
examiner should indicate whether the 
veteran has ankylosis.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  The examiner should indicate 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups and, if so, the 
frequency of any flare-ups.  The examiner 
should comment on the frequency and 
duration of any associated incapacitating 
episodes resulting from the disorders of 
the spine during the past 12 months.  

If neurological involvement is identified 
involving the spine and right foot, the 
examiner is requested to identify the 
nerve(s) involved and indicate whether 
the degree of paralysis is complete or 
incomplete.  If incomplete whether the 
degree of impairment is moderate, 
moderately severe, or severe.  The 
examiner should indicate the impact the 
right foot and spinal disorders has on 
his employability.  A complete rational 
for any opinion expressed should be 
included in the report.  

3.  A VA examination should be conducted 
to determine the presence and severity of 
the reported costochondritis.  All tests 
deemed necessary should be performed.  
The claims folder must be made available 
to and reviewed by the examiner in 
conjunction with the examination.  The 
examiner should specify whether 
costochondritis is present and, if yes, 
all functional impairment associated with 
the costochondritis.

4.  Thereafter, the RO should re-
adjudicate the issues on appellate 
status.  If the benefits sought are not 
granted, the veteran should be furnished 
a supplemental statement of the case, to 
include the revised rating criteria 
effective in September 2003, and an 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


